DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed.

Closest prior arts:
Chuang et al. (US 20210156907) discloses an optical test equipment includes a chuck, a light receiving device corresponding in position to an opening of the chuck, a transparent heating plate disposed on the chuck or light receiving device in a way that the bottom surface of the transparent heating plate faces toward the light receiving device for a wafer to be disposed on the top surface of the transparent heating plate, allowing light to pass through the top and bottom surfaces and being powered to generate heat to heat the wafer, and a probing device including a seat and a probe 

Chuang et al. (US 20210156903) discloses a probing apparatus includes a carrier having an opening, a supporter disposed on the carrier in a way that its bottom surface faces toward the carrier, its top surface for disposition of a wafer, and its light permeable portion allowing light to pass through the top and bottom surfaces corresponding in position to the opening.

KOBAYASHI et al. (US 20210156891) discloses a  stage on which an inspection object having an electronic device against which a contact terminal of a probe card of an inspection apparatus is pressed by a load applied thereto is placed, including a first cooling plate including a first coolant flow path formed therein, a heating source mounted on the first cooling plate and including a plurality of light emitting elements so as to heat the inspection object, a transparent member provided on the heating source and transmitting light output from the heating source, a second cooling plate provided on the transparent member so as to hold the inspection object and including a second coolant flow path formed therein, and a transparent resin layer filled between the first cooling plate and the transparent member so as to cover the heating source.

Lagowski et al. (US 20130169283) discloses a transparent chuck for hold a wafer under test.




The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1, 14 and 18, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the upper transparent plate comprises a set of holes in an area of the upper transparent plate for holding the wafer; … wherein applying suction through the opening, via the cavity and the set of holes, holds the wafer flat on the upper transparent plate, wherein an optical path, between a bottom-emitting or bottom-detecting optical device of the bottom-emitting or bottom-detecting optical devices of the wafer and a testing device, passes through the upper transparent plate, the cavity, and the lower transparent plate” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.